

117 SRES 395 ATS: Recognizing September 28, 2021, as “National Voter Registration Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 395IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Ms. Klobuchar (for herself, Mr. Blunt, Mr. Durbin, Mrs. Capito, Ms. Cortez Masto, Mr. Wicker, Mr. Bennet, Mr. Van Hollen, Mrs. Feinstein, Mr. Merkley, Mr. Cardin, Mr. Blumenthal, Ms. Smith, Mr. Reed, Mr. Wyden, Mr. Coons, Mr. Booker, Ms. Baldwin, Mrs. Shaheen, Mr. Warnock, Mr. Casey, Mr. Kelly, Mr. Padilla, Mr. King, Ms. Duckworth, Mr. Brown, Mr. Markey, Ms. Hirono, Mr. Warner, Ms. Rosen, and Mr. Heinrich) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing September 28, 2021, as National Voter Registration Day.That the Senate—(1)recognizes September 28, 2021, as National Voter Registration Day; and(2)encourages each voting-eligible citizen of the United States—(A)to register to vote;(B)to verify with the appropriate State or local election official that the name, address, and other personal information on record is current; and(C)to go to the polls on election day and vote if the voting-eligible citizen would like to do so.